DISMISS; and Opinion Filed February 27, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01515-CV

                     DOREATHA ROBINSON, Appellant
                                 V.
THE OAKS 4614 LLC, INDIVIDUALLY AND D/B/A THE OAKS APARTMENTS; MBP
     TEXAS, LLC, INDIVIDUALLY AND D/B/A CATALYST MULTIFAMILY
    MANAGEMENT AND D/B/A CATALYST MULTIFAMILY; AND ROSCOE
                       PROPERTIES, INC, Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-04167

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck
       By letter dated January 7, 2019, the Court questioned its jurisdiction over this appeal as it

appeared the notice of appeal was untimely. TEX. R. APP. P. 26.1; Brashear v. Victoria Gardens of

McKinney, LLC, 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely

filing of notice of appeal is jurisdictional). We instructed appellant to file a letter brief addressing

the Court’s concern. Appellant filed a letter brief in response to the Court’s request, but did not

address the jurisdictional issue.

       When a timely motion for new trial is filed, a notice of appeal is due ninety days, or with

an extension motion, 105 days after the date the judgment is signed. See Tex. R. App. P. 26.1(a),
26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

26.1; Brashear, 302 S.W.3d at 545.

       The record reflects the trial court signed an agreed order of dismissal on July 30, 2018. The

record also reflects appellant sent a letter dated August 7, 2018 to the trial court asking it to

“withdraw” the order. Construing the letter as a motion for new trial, the notice of appeal should

have been filed no later than October 29, 2018 or, with an extension motion, no later than

November 13, 2018. See TEX. R. APP. P. 4.1(a), 26.1(a), 26.3. Appellant filed a notice of appeal

on December 17, 2018.

       Because appellant failed to file a timely notice of appeal, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


181515F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DOREATHA ROBINSON, Appellant                       On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01515-CV         V.                      Trial Court Cause No. DC-17-04167.
                                                    Opinion delivered by Justice Schenck,
 THE OAKS 4614 LLC, INDIVIDUALLY                    Justices Brown and Pedersen, III
 AND D/B/A THE OAKS APARTMENTS;                     participating.
 MBP TEXAS, LLC, INDIVIDUALLY
 AND D/B/A CATALYST
 MULTIFAMILY MANAGEMENT AND
 D/B/A CATALYST MULTIFAMILY;
 AND ROSCOE PROPERTIES, INC,
 Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 27th day of February, 2019.




                                             –3–